                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION

VIVIAN WADDELL,                                         )
                                                        )
                                Plaintiff,              )
                                                        )          JUDGMENT IN A
                                                        )          CIVIL CASE
v.                                                      )          CASE NO. 7:19-cv-10-D
                                                        )
U.S. BANK NATIONAL ASSOCIATION,                         )
                                                        )
                                Defendant.              )


Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court DENIES as moot U.S. Bank's
motion to dismiss the original complaint [D.E. 20], GRANTS U.S. Bank's motion to dismiss the
amended complaint [D.R 29]; and DISMISSES without prejudice Waddell's amended complaint.



This Judgment Filed and Entered on July 29, 2019, and Copies To:
Benjamin Matthew Sheridan                               (via CM/ECF electronic notification)
James L. Kauffman                                       (via CM/ECF electronic notification)
W. Stacy Miller, II                                     (via CM/ECF electronic notification)
Aaron A. Wagner                                         (via CM/ECF electronic notification)
Lindsey E. Kress                                        (via CM/ECF electronic notification)
Thomas J. Cunningham                                    (via CM/ECF electronic notification)
John Michael Kearns, II                                 (via CM/ECF electronic notification)



DATE:                                                   PETER A. MOORE, JR., CLERK
July 29, 2019                                           (By) /s/ Nicole Sellers
                                                                   Deputy Clerk
